Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24of copending Application No. 16/363100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/362997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Osthoff et al hereafter Osthoff (US pat. App. Pub. 20020147918) and in view of Ohhashi (US pat. App. 20090132829).   
5.	As per claim 1, Osthoff discloses an apparatus, comprising: a memory; and circuitry configured to: detect a power off of the apparatus; generate a run-time cryptographic hash; and compare the run-time cryptographic hash with a cryptographic hash in response to detecting the power off, wherein the cryptographic hash is stored (paragraphs: 14-17, 41-45, and 47; wherein it emphasizes that comparing the has value generated during the power up stage with the stored hash value in response of detecting the power off wherein the hash value is stored in the storage). Although, Osthoff mentions the cryptographic hash is stored in storage area. He does not expressly mention portion of the memory memory. However, in the same field of endeavor, Ohhashi discloses wherein the cryptographic hash is stored in a portion of the memory (paragraphs: 40-44, 46-49). 

6.	As per claim 2, Osthoff discloses the apparatus, wherein the circuitry is configured to generate the run-time cryptographic hash by reading data stored in the portion of the memory and using a hash function to hash the data (paragraphs: 15, 43). 
7.	As per claim 3, Osthoff discloses the apparatus, wherein the portion of the memory is a secure portion of the memory (paragraphs: 17, 46). 
8.	As per claim 4, Osthoff discloses the apparatus, wherein the portion of the memory is defined by one or more registers (paragraphs: 20, 48) 
9.	As per claim 5, Osthoff discloses the apparatus, wherein a first counter and a second counter (paragraphs: 14, 50). 
10.	As per claim 6, Osthoff discloses the apparatus, wherein the first counter is incremented for each power on of the apparatus and the second counter is incremented for each power off of the apparatus (paragraphs: 18, 22). 
11.	As per claim 7, Osthoff discloses the apparatus, wherein the first counter and the second counter are monotonic counters (paragraphs: 22, 49). 
12.	As per claim 16, Osthoff discloses a method of data attestation in memory, comprising: detecting a host is idle; generating a run-time cryptographic hash from data stored in a portion of a memory coupled to the host; and comparing the run-time cryptographic hash with a cryptographic hash in response to detecting the host is idle, 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ohhashi’s teachings of the cryptographic hash is stored in a portion of the memory with the teachings of Osthoff, for the purpose of effectively protecting the apparatus from unauthorized users. 
13.	As per claim 17, Osthoff discloses the method, wherein the cryptographic hash of the data stored in the portion of the memory comprises a SHA-256 cryptographic hash (paragraphs: 17, 22). 
14.	As per claim 18, Osthoff discloses the method, comprising: triggering a validation flag in response to the run-time cryptographic hash and the cryptographic hash being equal (paragraphs: 20, 47). 
15.	As per claim 19, Osthoff discloses the method, wherein powering off the memory in response to triggering the validation flag (paragraphs: 19, 38). 
16.	As per claim 20, Osthoff discloses the method, wherein: powering on the memory (paragraphs: 41, 45). 
17.	As per claim 21, Osthoff discloses the method, wherein: clearing the validation flag in response to powering on the memory (paragraphs:14, 43). 

Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ohhashi’s teachings of the cryptographic hash is stored in a portion of the memory with the teachings of Osthoff, for the purpose of effectively protecting the apparatus from unauthorized users.
19.	As per claim 23, Osthoff discloses the system, wherein the circuitry is configured to trigger a validation flag in response to the cryptographic hash and the run-time cryptographic hash being equal (paragraphs: 20, 47). 
20.	As per claim 24, Osthoff discloses the system, wherein the validation flag is removed in response to a write operation on the portion of the memory prior to powering off the system (paragraphs: 18, 22). 
s 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osthoff et al hereafter Osthoff (US pat. App. Pub. 20020147918) and in view of Narasimha et al hereafter Narasimha (US pat. App. 20090132829).    
22.	As per claim 8, Osthoff discloses a method of data attestation in memory, comprising: detecting a power off of the memory; generating a run-time cryptographic hash; determining if the run-time cryptographic hash is equal to a cryptographic hash in response to detecting the power off, wherein the cryptographic hash is stored in a portion of the memory; the run-time cryptographic hash and the cryptographic hash being equal (paragraphs: 14-17, 41-45, and 47). Although, Osthoff discusses about the run-time cryptographic hash and the cryptographic hash being equal. He does not expressly mention incrementing a power off counter. In the same field of endeavor, Narasimha discloses incrementing a power off counter in response to the run-time cryptographic hash and the cryptographic hash being equal (paragraphs: abstract, 56, 59-61).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Narasimha’s teachings of incrementing a power off counter with the teachings of Osthoff, for the purpose of effectively defending the device from malicious attacks. 
23.	As per claim 9, Osthoff discloses the method comprising: setting the portion of the memory to read only mode in response to incrementing the power off counter and prior to powering off the apparatus (paragraphs: 16, 22). 
24.	As per claim 10, Osthoff discloses the method comprising: powering on the apparatus (paragraphs: 41, 45). 

26.	As per claim 12, Osthoff discloses the method comprising: determining, in response to incrementing the power on counter, if the power on counter is equal to the power off counter (paragraphs: 18, 37). 
27.	As per claim 13, Osthoff discloses the method comprising: setting the portion of the memory to read and write mode in response to the power on counter and the power off counter being equal (paragraphs: 40, 51). 
28.	As per claim 14, Osthoff discloses the method comprising: providing an error flag in response to the power on counter and the power off counter being unequal (paragraphs: 36, 39). 
29.	As per claim 15, Osthoff discloses the method comprising: recovering data in the portion of the memory in response to the power on counter and the power off counter being unequal (paragraphs: 42, 51).
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436